Case 1:19-cv-00276-TFM-N Document 16 Filed 04/17/20 Page 1 of 2                        PageID #: 90



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 JUSTIN D. JONES, #297490,                         )
                                                   )
         Plaintiff,                                )
                                                   )
 vs.                                               )   CIVIL ACT. NO. 1:19-cv-276-TFM-N
                                                   )
 CYNTHIA STEWART,                                  )
                                                   )
         Defendant.                                )

                          MEMORANDUM OPINION AND ORDER

        On March 12, 2020, the Magistrate Judge entered a Report and Recommendation (Doc.

12), to which no objections have been filed. After due and proper consideration of the issues

raised, the Report and Recommendation is ADOPTED as the opinion of the Court. Accordingly,

it is ORDERED that this action is DISMISSED without prejudice, prior to service of process,

pursuant to 28 U.S.C. § 1915(e)(2)(B(ii) failure to state a claim upon which relief can be granted.

        It is further ORDERED that Plaintiff is provided an opportunity to file an amended

complaint no later than May 29, 2020 on the Court’s § 1983 complaint form for the purpose of

stating a § 1983 claim arising from the incident in the amended complaint. Plaintiff shall not rely

on the prior complaints in pleading his amended complaint. All Plaintiff’s factual and legal claims

shall be included in this amended complaint. The Clerk of Court is DIRECTED to send Plaintiff

the Court’s § 1983 complaint form.

        Plaintiff is cautioned that failure to comply will result in the dismissal of this lawsuit. If

no amended complaint is filed by the deadline, final judgment pursuant to Fed. R. Civ. P. 58 shall

issue at that time.




                                             Page 1 of 2
Case 1:19-cv-00276-TFM-N Document 16 Filed 04/17/20 Page 2 of 2   PageID #: 91



      DONE and ORDERED this 17th day of April, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
